Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 1 of 7
Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 2 of 7
Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 3 of 7
Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 4 of 7
Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 5 of 7
Case 3:16-bk-32743   Doc 55   Filed 05/13/19 Entered 05/13/19 15:15:41   Desc Main
                              Document     Page 6 of 7
Case 3:16-bk-32743        Doc 55    Filed 05/13/19 Entered 05/13/19 15:15:41     Desc Main
                                    Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  DAYTON DIVISION

 In Re:                                         Case No. 3:16-bk-32743

 Brian Michael Kreitzer
                                                Chapter 13
 Meredith Ellen Kreitzer

 Debtors.                                       Judge Guy R. Humphrey

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Amended Notice of Mortgage Payment Change was served
electronically on May 13, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on May 13, 2019 addressed to:

          Brian Michael Kreitzer, Debtor
          1833 Pershing Blvd.
          Dayton, OH 45420

          Meredith Ellen Kreitzer, Debtor
          1833 Pershing Blvd.
          Dayton, OH 45420


                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                P.O. Box 476
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
